PER CURIAM
The Motor Vehicles Division appeals from the order of the circuit court that reversed its administrative suspension of petitioner’s driving privileges for refusal to take a breath test. The trial court held that the suspension was invalid, because petitioner was not informed he had a right to an independent test if his blood alcohol level was less than .08 percent. We reverse and reinstate Division’s order of suspension. Wimmer v. Motor Vehicles Division, 75 Or App 287, 706 P2d 182 (1985).